Harris, J.
The contract in this case is in writing. It is for the rent of the land of Green for the year 1867, by Williams. Green, *47dissatisfied with the management and bad faith, as he alleges, of Williams, filed his bill and prayed an injunction to restrain Williams from carrying off the cotton made on the land out of which he, Green, was to have so many bales, and for the appointment of a receiver to enter upon and take possession of the land and the ungathered crop, etc.
Green has a right to a correct and fair enforcement of the contract of Williams, but no more. Williams, by the contract, had the right to carry the cotton made on the land, to certain points, for the purpose of fulfilling it, and Green none to prevent or restrain Williams from so doing. *
Upon what legal or equitable principle, springing from the contract of the parties, Williams was dispossessed of the control of the land, and the gathered and ungathered crop placed in the hands of a receiver, we are at a loss to discover. It appears to us that such an exertion of authority by the Court below, is much beyond the redress that Gi’een is entitled to. We, therefore, reverse the judgment appointing a receiver, and direct Green to be restored to all the rights of which he was dispossessed, and should the Judge below continue the injunction granted by him, that it be so modified as not to prohibit Williams from carrying the cotton made on the land to any of the points specified in the contract, and for the purposes therein mentioned.
Judgment reversed.